Diniro v Aspen Athletic Club, LLC (2019 NY Slip Op 06990)





Diniro v Aspen Athletic Club, LLC


2019 NY Slip Op 06990


Decided on September 27, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 27, 2019

PRESENT: PERADOTTO, J.P., LINDLEY, CURRAN, AND TROUTMAN, JJ. (Filed Sept. 27, 2019.) 


MOTION NO. (1443/18) CA 18-01335.

[*1]DEBORAH A. DINIRO (PELLIGRA), INDIVIDUALLY, AND AS PERSONAL REPRESENTATIVE AND EXECUTRIX OF THE ESTATE OF RONALD J. PELLIGRA, DECEASED, (ALSO KNOWN AS RON PELLIGRA), PLAINTIFF-RESPONDENT, 
vASPEN ATHLETIC CLUB, LLC, ZEE MEDICAL, INC., EN PRO MANAGEMENT, INC., DEFENDANTS-APPELLANTS, ET AL., DEFENDANTS.

MEMORANDUM AND ORDER
Motion for reargument or leave to appeal to the Court of Appeals denied.